 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
MURALI V. BHOGIREDDI and )
HIMAB]NDU PAT[_, )
Plaimiffs, )
)
v_ ) JUDGMENT
)
) No. 51 18-CV-190-FL
COMMIS SIONER OF INTERNAL )
REVENUE and TAMl\/[[E A. GRIER, )
Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiffs’ amended complaint for lack of subject
matter jurisdiction and failure to state a clailn.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 10, 2018, and for the reasons set forth more specifically therein, that defendants’
motion to dismiss is GRANTED for lack of subject matter jurisdiction.

This Judgment Filed and Entered on December 10, 2018, and Copies To:
Murali V. Bhogireddi (via U.S. Mail at 104 Suffolk Green Lane, Morn`sville, NC 27560)

Hilnabindu Pati (via U.S. Mail at 104 Suffolk Green Lane, Mon'isville, NC 27560)
Erin F. Darden (via CM/ECF Notice of Electronic Filing)

December 10, 2018 PETER A. MOORE, JR., CLERK

/s/ Susan W. Trim)
(By) Susan W. Tripp, Deputy Clerk

 

 

